DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed fails to disclose emitting a plurality of pressure waves to the treatment area at a pulse rate of between 15 Hz and 1000 Hz. The specification as originally filed fails to disclose a pulse rate of between 25 and 500 Hz; an energy density of at least 2 mJ per mm2 per pressure wave; and a pulse energy of at least 4.6 Joules per pressure wave. The specification as originally filed fails to disclose where the plurality of pressure waves are continuously directed to the treatment area at the pulse rate for a time period of at least 90 seconds. The specification as originally filed fails to disclose 2 and having a pulse energy between 5 and 10 Joules per pulse. The specification as originally filed fails to disclose where the pressure wave generating probe is configured to emit the series of pressure waves at an energy density of at least 2 mJ per mm2 per pulse and emit the series of pressure waves at a pulse rate of between 25 Hz and 1000 Hz.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 61 and 69 recite the limitation “at least 0.5. mJ per mm2” which is an open-ended range which renders the scope of the claim indefinite.
Claim 63 recites the step of “reducing the appearance of cellulite in the treatment area” which renders the scope of the claim unclear. It is unclear as to what step or structure is included or excluded.
Claim 68 recites the limitation “at least 20 mm2” which is an open-ended range which renders the scope of the claim indefinite.
Claim 68 recites the limitation “at least 2.0 mJ per mm2
Claim 73 recites the limitation “at least 90 seconds” which is an open-ended range which renders the scope of the claim indefinite.
Claim 74 recites the step of “increasing one or more cytokines in blood serum of the patient” which renders the scope of the claim unclear. It is unclear as to what step or structure is included or excluded.
Claim 74 recites the step of “increasing an amount of lipid crystals within an adipose tissue within treatment area”” which renders the scope of the claim unclear. It is unclear as to what step or structure is included or excluded.
Claim 74 recites the step of “inducing inflammation in subcutaneous adipose tissue in the treatment area” which renders the scope of the claim unclear. It is unclear as to what step or structure is included or excluded.
Claim 77 recites the limitation “at least 2.0 mJ per mm2” which is an open-ended range which renders the scope of the claim indefinite.
Claim 80 recites the limitation “at least 2 mJ per mm2” which is an open-ended range which renders the scope of the claim indefinite.
Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to open-ended ranges have been considered but they are not persuasive. MPEP § 2173.05(c)(II) discusses definiteness for open-ended ranges of compositions where the ranges add up to 100%. In this case, the claimed subject matter is not directed to a composition which has an inherit upper limit. The claims merely recite a lower limit without specifying an upper limit.
Applicant’s arguments, see page 9, filed 11/02/2020, with respect to claims 61-81 have been fully considered and are persuasive.  The rejection of claims 61-81 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER LUONG/Primary Examiner, Art Unit 3793